               Case 5:20-cv-00881-BLF Document 33 Filed 04/01/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 BENJAMIN J. WOLINSKY (CABN 305410)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6996
 6        Facsimile: (415) 436-6748
          benjamin.wolinsky@usdoj.gov
 7
   Attorneys for Petitioner
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN JOSE DIVISION
11

12   UNITED STATES OF AMERICA,                         )   CASE NO. 5:20-cv-00881-BLF
                                                       )
13           Petitioner,                               )   ORDER GRANTING PETITIONER'S
                                                       )
14      v.                                             )   APPLICATION FOR ENTRY OF ORDER TO
                                                       )
15   NICHOLAS C. RESCINO,                              )   SHOW CAUSE RE: CONTEMPT
                                                       )
16           Respondent.                               )
                                                       )
17

18           Good cause having been shown by the United States upon its Application For Entry of an Order
19 To Show Cause Re: Contempt, it is hereby

20           ORDERED that respondent NICHOLAS C. RESCINO (“Respondent”) appear with his counsel,
21 Michael W. Melchin, before this Court on the 7th day of October, 2021, at 9:00 a.m., in Courtroom 3,

22 5th Floor, 280 South 1st Street, San Jose, California, and then and there show cause, if he has any, why

23 Respondent should not be held in contempt for his failure to comply with the Order Granting Petition to

24 Enforce Summons filed September 1, 2020 (ECF 26); and it is further

25           ORDERED that a copy of this Order to Show Cause Re: Contempt be served upon Respondent
26 by Petitioner, via email, to his counsel at least thirty-five (35) days before the return date of this Order;

27 and it is further

28

     APPLICATION FOR ENTRY OF ORDER RE. CONTEMPT OF COURT; [PROPOSED] ORDER
     5:20-CV-0881-BLF
              Case 5:20-cv-00881-BLF Document 33 Filed 04/01/21 Page 2 of 2




 1          ORDERED that within twenty-eight (28) days before the return date of this Order, Respondent

 2 may file and serve a written response to the Order to Show Cause Re: Contempt, supported by

 3 appropriate affidavit(s) or declaration(s) in conformance with 28 U.S.C. § 1746, as well as any motions

 4 he desires to make; that Petitioner may file and serve a written reply to such response, if any, within

 5 fourteen (14) days before the return date of this Order; that all motions and issues raised by the

 6 pleadings will be considered on the return date of this Order, and only those issues raised by motion or

 7 brought into controversy by the responsive pleadings and supported by affidavit(s) or declaration(s) will

 8 be considered at the return of this Order.

 9
                 1st day of _________________,
10 ORDERED this _____          April           2021, at San Jose, California.

11

12
   HON. BETH LABSON FREEMAN
13 United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     APPLICATION FOR ENTRY OF ORDER RE. CONTEMPT OF COURT; [PROPOSED] ORDER
     5:20-CV-0881-BLF
